Citation Nr: 1732623	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-26 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse in sustained-partial remission.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased disability rating for posttraumatic stress disorder with depressive disorder and alcohol abuse in sustained-partial remission (hereinafter referred to as "PTSD") and entitlement to TDIU.  Having reviewed the record, the Board finds that remand is required prior to further appellate review.  

Preliminarily, the Board notes that the evidence of record indicates that the Veteran began receiving Social Security Administration (SSA) disability benefits since he stopped working.  See March 2010 Correspondence; April 2010 VA Spine Examination.  As the aforementioned records are potentially relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

The Veteran was afforded a VA examination in July 2016 to assess the severity of his PTSD.  Remand is warranted because (1) the Veteran's April 2017 testimony indicates that his symptoms either worsened or were not properly addressed in the examination and (2) an opinion was not provided with respect to the resulting functional impairment of PTSD.  First, during the April 2017 hearing, the Veteran attested to a history of suicidal ideation, memory loss resulting in forgetting to shower, and panic attacks that occur a few times a week.  The Board observes that these symptoms were not noted in the July 2016 examination report.  Finally, the July 2016 examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not comment on the resulting functional impairment of the Veteran's symptoms.  As such, remand is warranted.  On remand, the Veteran should be afforded an examination that contemplates the symptoms as reported by the Veteran and the examiner should discuss the functional impairment of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA records, including medical records, relevant to the Veteran's claims.  Associate any secured records with the claims file.

2.  Obtain VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

3.  Afford the Veteran an examination to determine the nature and severity of his PTSD with depressive disorder and alcohol abuse in sustained-partial remission.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should:

a)  Describe all symptomatology associated with the Veteran's PSTD with depressive disorder.  

b)  Discuss the functional impairment of the Veteran's PTSD with depressive disorder, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

All opinions expressed must be accompanied by a supporting rationale.

4.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2016), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




